DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of compound T001 and conjugate TL007 in the reply filed on 16 December 2020 is acknowledged.  A search of the claims is extended to the whole scope of claims 2 and 14.  
Information Disclosure Statement
The information disclosure statement filed 24 September 2019 considered.
Claim Objections
Claims 2-4, 7, 9, 10, 14, 16, 19, 21, 22, 28, 30, 37, 43, 44, 45, 47, 49, 53, 70, 71, 75, 77, 79, 80, and 82-92 are objected to because of the following informalities: in claim 2 and its dependent claims, the image of formula (I) is fuzzy and difficult to read.  Is the subscript next to variable r or t?; and in claim 80, variable definitions from the parent claim do not need to be restated unless the scope of one or more variables is different  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 71 and 86-92 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of breast cancer, non-small cell lung cancer, or pancreatic cancer does not reasonably provide enablement for treatment for the scope of cancers claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

Consideration of the relevant factors sufficient to establish a prima facie case for lack of enablement is set forth herein below:

The nature of the invention and (2) the breadth of the claims:
The claims are drawn to treatment of a cancer with pentapeptide of formula (I) or conjugate thereof. Thus, the claims taken together with the specification imply a compound if formula (I) or a conjugate thereof can treat cancer.
The state of the prior art and (4) the predictability or unpredictability of the art:
FOSGERAU (Drug Discovery Today, 2015, 29 (1), 122-128) teaches the following ideas: peptide conjugates can treat pancreatic cancer (page 127, first column, second paragraph); and more research is needed understand the full therapeutic possibility of peptide therapeutics (page 123, figure 1; page 124, column 1, last paragraph to column 2, second paragraph; and page 126, second column, second paragraph to page 127, second column, second paragraph).	
The relative skill of those in the art:
While the artisan generally would have an advanced degree in treatment of cancer with a peptide or peptide conjugate, their high level of skill and knowledge is insufficient to overcome the lack of understanding as to how a peptide or peptide conjugate functions in the body or to overcome the art recognition that this disease is poorly understood and treatments have generally failed.
The amount of direction or guidance presented and the presence or absence of working examples:
The specification has provided guidance for treatment of breast cancer or non-small cell lung cancer (page 224, line 7 to page 228, line 30).  

The quantity of experimentation necessary:
Considering the state of the art as discussed by the references above, particularly with regards to treating cancer with a peptide or peptide conjugate and the high unpredictability in the art as evidenced therein, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4, 7, 9, 10, 11, 14, 16, 19, 21, 22, 28, 30, 37, 43, 44, 45, 47, 49, 53, 70, 71, 75, 77, 79, 80, and 82-92 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The image of formula (I) is unclear due to the poor image quality.  Is the subscript next to variable A and r or a t?  
Regarding claims 2, 3, 14, 21, 22, 28, 30, 37, 43, 44, 45, 47, 49, 53, 55, 71, 75, 77, 79, 80, 82, and 86-92, the multiple occurrences of the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The use of the phrase “for example” renders a limitation unclear because the variable is defined by two different scopes.  Variable Z of claim 3 is first defined as absent or is selected from an optionally substituted alkyl group and in parentheses defined as methyl, ethyl, etc.  For variable Z it is unclear if applicants want to limit Z to the broader definition or the narrower definition.  The same type of analysis applies to limitations in the claim that use the phrase “for example”.
Regarding claims 4, 7, 11, 16, 37, 43, 45, 47, 55, 71, 75, 77, 79, 80, 82, and 86-92, the multiple uses of the word "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  In claim 4, applicants have defined two different metes and bounds for a 5-memebred nitrogen-containing heteroaryl ring.  The first is any 5-membered nitrogen-containing heteroaryl ring which can have any number of heteroatoms.  The second set of metes and bounds limits the rings to 10 different rings with two or three heteroatoms 
Regarding claim 47, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The use of the phrase “such as” does not limit the targeting moiety recited.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-4, 7, and 9-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CAI (CA 3080236, published 20 June 2019, priority document CN 201810230346.9, filed 20 March 2018).  Cai describes three compounds: page 20, bottom of page, row 2, column 2; and page 20, bottom of page row 3, columns 1-2. In these compounds the following definitions apply: Q is Me; R3 is Me; R4/R5 and R7/R8 are each H/iso-propyl; R6 is H; R9 is Me; R10/R11 is H/iso-butyl; R12/R13 and R16/R17 are each H/OMe; R14 and R15 are H/H; R18/R19 is H/Me; R20 is H; Z-R1 is CH2-phenyl; Y is absent; R2 is H; r is one; and A is 4-NH2-phenyl.

    PNG
    media_image1.png
    108
    280
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    90
    618
    media_image2.png
    Greyscale


CN 201810230346.9 provides support for these compounds (page 54, compounds T012, T013, and T015).  
Claim(s) 2-4 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PETTIT (US 5410024, issued 25 April 1995).  Pettit describes compounds 9h and 9i (columns 15-16).  In these compounds the following definitions apply: Q is Me; R3 is Me; R4/R5 and R7/R8 are each H/iso-propyl; R6 is H; R9 is H; R10/R11 is H/iso-butyl; R12/R13 and R16/R17 are each H/OMe; R14 and R15 are H/H; R18/R19 is H/Me; R20 is H; Z-R1 is CH2-phenyl; Y is absent; R2 is H; r is one; and A is thienyl or pyridinyl.

    PNG
    media_image3.png
    123
    437
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    128
    340
    media_image4.png
    Greyscale


Allowable Subject Matter
Claims 2-4, 7, 9-12, 14, 16, 19, 21, 22, 28, 30, 37, 43-45, 47, 49, 53, 55, 70, 71, 75, 77, 79, 80, and 82-92 are not allowed.
Claims 54 and 57 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Pettit (same reference as above) does not describe conjugates of claims 54 and 57.  Only the peptides are described.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOBLE E JARRELL/Primary Examiner, Art Unit 1699